Citation Nr: 1517611	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-08 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  .  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and if so whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric disability, other than PTSD, to include as secondary to the service-connected disabilities.  

3.  Entitlement to an increased ratings for a right knee disability, currently rated at 10 percent for arthritis and 30 percent for instability.  

4.  Entitlement to restoration of a 10 percent rating for left thumb scar from a tendon repair.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1982.   

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The application to reopen and the claim for restoration of a 10 percent rating are decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER below.


FINDINGS OF FACT

1.  A rating decision issued in November 2004 denied service connection for PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  A comparison of the October 1982 examination upon which the 10 percent disability rating was awarded with the May 2007 examination upon which the reduction was based indicates that the May 2007 was less full and complete.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for PTSD has been presented.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2014).

2.  The 10 percent disability rating for a left thumb scar from a tendon repair was not properly reduced to a noncompensable rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen 

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for PTSD was denied in a November 2004 rating decision, in part, because the evidence did not show a competent diagnosis of PTSD.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

Evidence added to the record after the expiration of the appeal period includes evidence showing that the Veteran was diagnosed with PTSD by a neuropsychologist.  See May 2004 Social Security Administration evaluation report.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Thus, the claim is reopened.  

Restoration of 10 Percent Rating

For ratings in effect for five years or more, there are specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2014).  The Veteran was assigned the 10 percent disability rating in a November 1982 rating decision, effective September 8, 1982.  Therefore, when the rating was reduced effective July 1, 2007, it had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 apply.  

The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for periodically increasing or decreasing a disability rating.  See 38 C.F.R. § 3.344(a)-(c); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  By regulation, the RO must apply the following provisions when reducing a disability rating:

(1) the [RO] must review "the entire record of examinations and the medical- industrial history . . . to ascertain whether the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction";

(3) "[r]atings on account of disease subject to temporary and episodic improvement . . . , will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and

(4) "[a]lthough material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

Where an RO reduces a veteran's disability rating without following the applicable VA regulations, the reduction is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath, 1 Vet. App. at 596.

The Veteran's 10 percent rating was awarded following an October 1982 VA examination which revealed a well-healed, nontender scar, weakness in forced extension and flexion of the thumb at the interphalangeal and metacarpophalangeal joints, and pain at the base of the thumb with forced radial deviation of the wrist.  The examiner diagnosed status-post laceration of the abductor pollicis longus, extensor pollicis longus of the left thumb with minimal limitation of interphalangeal joint hyperextension without any gross neurosensory deficit.  The rating decision indicates that the rating was assigned based on the evidence of minimal loss of motion.  

The reduction was based on a May 2007 VA examination record which revealed findings of superficial scar that was nonadherent and nontender and which did not cause a functional impairment.  The examination record indicates that the examiner reviewed the Veteran's medical records but not the claims file.  The record does not include any findings about the functioning of the thumb, hand, or wrist, to include whether there was any limitation of motion of the thumb.  

In consideration of the evidence, the Board finds the reduction was improper because the May 2007 examination which is the basis for the reduction was less full and complete than the October 1982 examination on which the 10 percent rating was based.  The November 1982 rating decision indicates that the 10 percent rating was assigned based on the October 1982 finding of limitation of motion of the left thumb.  The May 2007 examination record does not suggest that testing was performed to determine range of motion of the left thumb.  In the absence of evidence of such testing, or an alternate finding as to the functioning of the left thumb, the Board finds the May 2007 examination is not an adequate basis for reduction.  Accordingly, restoration of a 10 percent rating, effective the date of the reduction, is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for PTSD is granted.

Restoration of a rating of 10 percent for a left thumb scar from a tendon repair, from the effective date of the reduction, is granted.


REMAND

The record reflects that the RO has limited its consideration of the Veteran's psychiatric claim to PTSD.  The Board has determined that the claim should be expanded to include any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran should be provided all notice required in response to the expanded claim.
 
The record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  Although the SSA records were obtained and associated with the record, some records are not coherent due to what appears to have been a copying error.  As it is unclear who is responsible for the error - SSA or VA - a new copy of the Veteran's SSA records should be obtained and associated with the record.  

Additionally, due to the age of the most recent medical evidence of record, up-to-date VA and private treatment records should be obtained, to the extent possible, and a new examination should be conducted to determine the severity of the right knee disability.  Furthermore, the Veteran should again be requested to submit a VA Form 21-8940 in conjunction with the claim for a total disability rating based on individual unemployability (TDIU).  

Finally, a VA examination should be provided to determine whether the Veteran has a psychiatric disability related to service or a service-connected disability.  

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide all required notice in response to the claim for service connection for any psychiatric disorder.

2.  Provide and request the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

4.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran for any psychiatric disorders and for his service-connected right knee disabilities.

5.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD must be confirmed or ruled out.  If PTSD is not diagnosed, the examiner must explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), must be identified.

With respect to any other acquired psychiatric disorders, the examiner must state an opinion as to whether there is a 50 percent or better probability that the disorder began during service, is etiologically related to the Veteran's active service, was caused by the service-connected right knee disability, or was permanently worsened by the service-connected right knee disability.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  Afford the Veteran a VA examination to determine the current nature and severity of the service-connected right knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed should be provided.  

7.  Undertake any other indicated development.

8.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


